DETAILED ACTION

The following is a non-final office action is response to communications received on 08/14/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14, 15, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0014133).
Regarding Claim 1, Han discloses the invention substantially as claimed. Han teaches a stent (100) comprising: 
a hollow cylindrical body having an interior dimension and an exterior dimension and comprising a middle region (100) that extends to a first flared end (120) and also extends to an opposing second flared end (130), 
the first flared end comprising a first inner shoulder (near 121), a first crest (122), a first outer taper (near 123), and a first opening (left side of Fig 2), wherein the first inner shoulder extends from one end of the middle region to the first crest, wherein a diameter of the first crest is greater than a diameter of the middle region (Fig 2), wherein the first outer shoulder extends from the first crest to the first opening (Fig 2), wherein the first opening provides a first boundary between the interior dimension and the exterior dimension, 
the hollow cylindrical body characterized by a longitudinal plane that bisects the hollow cylindrical body along its longitudinal axis, characterized by a first perpendicular plane that encompasses a circle defined by the first crest (122), and wherein the first perpendicular plane is perpendicular to the longitudinal plane; and
delivering the stent into a body lumen of a patient (Fig 3 and [0005]).
However, Han does not disclose wherein a profile of at least a portion of the first inner shoulder, the first crest, and at least a portion of the first outer taper circumscribes a portion of a first elliptical arc of a first ellipse that lies in the longitudinal plane, wherein the first elliptical arc includes an upper antipodal point of the first ellipse, wherein a lower antipodal point of the first ellipse is outwardly offset along the longitudinal plane relative to the first perpendicular plane and the middle region.
Han does teach that the shape of the heads are provided in a shape in which the diameter portions (122 & 123) is increased by a predetermined length and then decreased, thereby ensuring structural stability in the tissue in which the stent is placed [0066].  Further, this shape/orientation provides reduced area of contact with the inner walls of the first and second tissues; thus minimizing potential damage to the affected tissues due to movement of the stent [0068].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct at least a portion of the first inner shoulder, the first crest, and at least a portion of the first outer taper to circumscribe a portion of a first elliptical arc in order to enhance structural stability in the tissue while simultaneously minimizing potential tissue damage due to movement.  
Firstly, although silent to the exact shape, the upper (120) and lower (130) heads of the Han stent (100) could reasonably be interpreted as following an arcing elliptical shape (Figs 1-3).  One of ordinary skill in the art would recognize that an ellipse (or an elliptical arc) is an exact geometrical shape defined by two focal points, a major axis length and a minor axis length.  As the claims are devoid of these geometric criteria, and there is no criticality or unexpected results of such an ellipse demonstrated in the specification, it would have been an obvious matter of design choice to make the different portions of the upper and lower heads of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Secondly, if the device of Han was modified in the manner proposed above, the combined device would inherently produce an upper antipodal point on the elliptical arc of the first ellipse, and a lower antipodal point of the first ellipse outwardly offset along the longitudinal plane relative to the first perpendicular plane and the middle region.  The device of at least Figure 3 shows that the proposed elliptical shape would follow an ellipse that is already biased outwardly away from the tissue surfaces (T1 & T2).  Mindful of the illustrated bias, a change in shape of the upper and lower heads would create antipodal points which were offset from a plane perpendicular to the longitudinal axis/plane.
Regarding Claims 2 & 12, the combination teaches wherein delivering the stent into the body lumen comprises: delivering the first flared end of the stent into a portion of the gastrointestinal tract of the patient ([0005] teaches anastomosis, which is commonly performed in the GI tract to connect adjacent body tissues).  
Regarding Claims 4 & 14, the combination teaches wherein delivering the stent into the body lumen further comprises: delivering the second flared end of the stent into a second body lumen of the patient (Fig 3 & [0005]).  
Regarding Claims 5 & 15, the combination teaches wherein obtaining the stent comprises obtaining the stent loaded in a delivery catheter in an elongated and stretched state [0127] & [0128].
Regarding Claim 6, applying the same combination rationale to the device set forth in the rejection of claim 1 to the second side of Han, the resultant device teaches wherein teaches wherein the second flared end (130) comprises a second inner shoulder (near 131), a second crest (132), a second outer taper (near 133), and a second opening (right side of Fig 2), wherein the second inner shoulder extends from one end of the middle region to the second crest, wherein a diameter of the second crest is greater than a diameter of the middle region (Fig 2), wherein the second outer shoulder extends from the second crest to the second opening, wherein the second opening provides a second boundary between the interior dimension and the exterior dimension,
wherein the hollow cylindrical body is further characterized by a second perpendicular encompasses a circle defined by the second crest (122), the second crest perpendicular plane also perpendicular to the longitudinal plane; and
wherein a profile of at least a portion of the second inner shoulder, the second crest, and at least a portion of the second outer taper circumscribes a portion of a second elliptical arc of a second ellipse that lies in the longitudinal plane, wherein the second elliptical arc includes an upper antipodal point of the second ellipse, wherein a lower antipodal point of the second ellipse is outwardly offset along the longitudinal plane relative to the second perpendicular plane and the middle region.
Regarding Claim 7, the combination teaches wherein a diameter of the first opening (left side of Fig 2), is greater than the diameter of the middle region, but less than the diameter of the first crest (Fig 2).
Regarding Claim 8, the combination teaches wherein the first inner shoulder comprises a first perpendicular region concentrically surrounding and perpendicular to the middle region (Fig 2).  
Regarding Claim 9, the combination teaches wherein the first elliptical arc extends from the first perpendicular region, along the first crest, and along the first outer taper to the first opening (Figs 2 & 3).  
Regarding Claim 10, as set forth supra, Han discloses the invention substantially as claimed.  However, Han does specifically disclose wherein the lower antipodal point of the first ellipse is outwardly offset along the longitudinal plane relative to the first perpendicular plane and the middle region by about 5 degrees to about 60 degrees, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the upper and lower head elliptical arcs in the claimed manner in order to further enhance the structural stability in the tissue while simultaneously minimizing potential tissue damage due to movement.  As discussed in the rejection of claim 1, and evidenced by Figures 1-3, the proposed change in shape would already have antipodal posits offset/biased away from a perpendicular plane circumscribing the longitudinal axis/plane.  With such a broad range (i.e., between about 5-60 degrees), and no criticality as to the relevance of said range, one of ordinary skill would be fully capable of orienting the elliptical arcs of the upper and lower heads to have the claimed offset, or whatever offset was required/desirable to ensure the structural stability of the device while minimizing tissue damage.
Regarding Claim 11, Han teaches the device as set forth in the rejections of claims 1 & 6.  Further Han teaches wherein the hollow cylindrical body comprising braided or woven wires having a constant pitch along a length of the middle region (Fig 15-18), the braided or woven wires having a uniformly varying pitch along the first inner shoulder, the braided or woven wires having a constant pitch at the first crest, the braided or woven wires having a uniformly varying pitch along the first outer taper (Figs 15-18), the braided or woven wires having a uniformly varying pitch along the second inner shoulder, the braided or woven wires having a constant pitch at the second crest, and the braided or woven wires having a uniformly varying pitch along the second outer taper (Figs 15-18).
Regarding Claim 19, the combination teaches the device as set forth in the rejections of claims 11 & 12.  

Allowable Subject Matter
Claims 3,13, 16-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774